DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-23 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-12, 14, 17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama et al. (US 5,819,008), in view of McLurkin (US 2004/0024490 A1), and in further view of Lee (US 2011/0135189 A1).
Regarding claims 1, 14 and 20-21, Asama teaches a multi-robot system (Abstract, “… a multi-robot environment where multiple mobile robots operate”), comprising: 
at least one first robot comprising: 
a transceiver 24 (Fig. 1, Col. 7 lines 39-45, “the transmitting/receiving units 24 each composed of the luminous element 18 and the photoreceptive element 20 …, to detect omnidirectionally presence of mobile robots 10 …”), and 
a sensor configured to detect a presence of at least one object within a predetermined first distance from the at least one first robot (Col. 4 lines 29-31, “a range in which detection of mobile robots and obstacles is possible is determined by a communicable range of the transmitting/receiving unit 24.”; Col. 10 lines 64-47, “it has been confirmed that the sensor system according to the present invention can be received within the omnidirectional range (360 degrees) in a distance of from about 100 cm to 120 cm.”), …
wherein the at least one first robot broadcasts a query to the at least one object using the transceiver (Col. 3 lines 63-65, “the mobile robot 10 moves in such a manner that the robot sends always its own robot identification number by means of the luminous element 18”), and identifies the at least one object as at least one second robot or a non-robot based on at least one first response received from the at least one object (Col. 4 lines 8-16, “since a different robot ID (the robot ID sent from the luminous element in a transmitting/receiving unit 24' of the mobile robot 10') is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10), presence of the different mobile robot (mobile robot 10') different from its own (mobile robot 10) can be detected by recognizing a different robot ID (the robot ID of the mobile robot 10') from that of its own (mobile robot 10 ) (FIG. 2(a)).”; Col. 4 lines 17-24, “in the case where the obstacle 30 exists within a communicable range, the infrared signals sent from the luminous element 18 in the transmitting/receiving unit 24 of its own (mobile robot 10) are reflected by the obstacle 30 and returned so that its own robot ID belonging to itself (the mobile robot 10) is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10), whereby detection of the obstacle 30 becomes possible (FIG. 2(b)).”), and 
wherein, when the transceiver receives more than one of the at least one first response (Col. 9 lines 62-67, “in the case when transmission data was received, collision avoidance with respect to an obstacle was carried out when the robot ID received by a mobile robot is its own robot ID, while collision avoidance with respect to a mobile robot is executed when the robot ID received belongs to another mobile robot.”; Col. 11, lines 20-22, “wherein ten data received in succession are compared with the transmission data, so that 100% of the same data can be received was observed.”) …, the at least one first robot is configured to: 
make a motion (Col. 9 lines 62-67, “in the case when transmission data was received, collision avoidance with respect to an obstacle was carried out when the robot ID received by a mobile robot is its own robot ID, while collision avoidance with respect to a mobile robot is executed when the robot ID received belongs to another mobile robot.”; Fig. 12, Col. 10 lines 24-26, “wherein a mobile robot 1 recognizes presence of a mobile robot 2, so that the mobile robot 1 changes its own trajectory to the left hand…”); and 
…
	Asama does not specifically teach the sensor is configured to determine a second distance from the at least one first robot to the at least one object; the at least one first response confirming the second distance, and when the transceiver receives the at least one response, the first robot is configured to broadcast an updated query to the at least one object. 
	However, in the same field of endeavor, McLurkin teaches the sensor is configured to determine a second distance from the at least one first robot to the at least one object ([0082], “the first robot 202 can determine the bearing of and distance to the second robot 208 by engaging multiple receivers and transmitters and examining corresponding differences in signal strengths”); 
the at least one first response confirming the second distance ([0082], “the robots 202, 208 can exchange bearing and distance information, thereby obviating the need to perform signal strength calculations or improve the accuracy of the information through the sharing of information. This typically results in improved orientation information.”; [0083], “each robot periodically (e.g., asynchronously, using a cycle of four times per second) communicates with the other robots. … the stored data includes information such as … the distance to the neighbor… In a related embodiment, a robot may be removed from a data structure if no data are received from it after a prescribed number of cycles.” - Examiner’s note: When a data structure (e.g. the distance to the neighbor) is removed if no data are received, this means that there is no confirmation to the second distance from the second robot. In other words, a response is expected from the second robot to the first robot. Therefore, the second robot transmitting data to periodically to the first robot regarding distance between the two robots indicates that there is a confirmation/update of the distance between the first and second robots.); and 
when the transceiver receives the at least one first response, the first robot is configured to:
determine a third distance from the at least one first robot to the at least one object ([0083], “each robot periodically (e.g., asynchronously, using a cycle of four times per second) communicates with the other robots. … the stored data includes information such as … the distance to the neighbor…” – The robot periodically communicates updated distances to other robots, indicating that the updated distance is the third distance.); 
broadcast an updated query to the at least one object ([0083], “each robot periodically (e.g., asynchronously, using a cycle of four times per second) communicates with the other robots … Robots receiving the incoming data packets typically sort the data into buffers so each robot is able to maintain one or more data structures that include information regarding its current neighbors. In one embodiment, the stored data includes information such as the identifier of the neighbor, the bearing to the neighbor, the distance to the neighbor, the task the neighbor is performing, and the progress of the task toward completion.”).
receive at least one second response received from the at least one object confirming the updated second distance ([0083], “each robot periodically (e.g., asynchronously, using a cycle of four times per second) communicates with the other robots. … the stored data includes information such as … the distance to the neighbor… In a related embodiment, a robot may be removed from a data structure if no data are received from it after a prescribed number of cycles.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama to determine a distance between the first robot to an object, and to broadcast an updated query to the object when the transceiver receives at least one response confirming the distance between the first robot to the object, as taught by McLurkin. This modification allows the system to determine whether the robots are within communicable range to communicate with each other.  
	Neither Asama nor McLurkin specifically teaches identify the at least one object as at least one second robot or the non-robot based on established communication between the first robot and the second robot. 
	However, in the same field of endeavor, Lee teaches identify the at least one object as at least one second robot or non-robot based on established communication between the first robot and the second robot ([0041]-[0043], Specifically, the child robot 210 moves to a preset destination while avoiding obstacles and maintaining a preset distance from its neighboring child robots 210 through communication with the neighboring child robots 210. This indicates that the child robot is able to differentiate between another robot and a non-robot/obstacle based on communication between robots).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin, to identify the at least one object as at least one second robot or non-robot based on communication established between the two robots. This modification allows the robot to avoid non-robot objects or obstacles while moving to a preset destination. 

Regarding claim 4, Asama does not specifically teach the at least one first robot is an autonomous robot.
However, McLurkin teaches the at least one robot is an autonomous robot ([0009], “The present invention relates generally to robotic devices and, more specifically, to systems and methods for configuring, monitoring, and controlling one or more robotic devices to complete tasks in a cooperative and autonomous fashion.”; Abstract, “Each robot is capable of receiving, processing, and acting on one or more multi-device primitive commands that describe a task the robot will performed in response to other robots and the external conditions. The commands facilitate a distributed command and control structure, relieving a central apparatus or operator from the need to monitor the progress of each robot.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin, to provide an autonomous robot. This modification relieves a central apparatus or operator from the need to monitor the progress of each robot. 

Regarding claim 6, Asama further teaches the at least one first robot identifies the at least one object as the at least one second robot if the at least one first response is received from the at least one object (Col. 4, lines 8-14, “since a different robot ID (the robot ID sent from the luminous element in a transmitting/receiving unit 24' of the mobile robot 10') is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10), presence of the different mobile robot (mobile robot 10') different from its own (mobile robot 10) can be detected.).

Regarding claim 9, Asama further teaches the at least one first robot identifies the at least one object as the non-robot if no response is received from the at least one object (Col. 4, lines 17-24, “in the case where the obstacle 30 exists within a communicable range, the infrared signals sent from the luminous element 18 in the transmitting/receiving unit 24 of its own (mobile robot 10) are reflected by the obstacle 30 and returned so that its own robot ID belonging to itself (the mobile robot 10) is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10)”).

Regarding claims 10 and 17, Asama further teaches the at least one first robot includes a unique identification number (Col. 3, lines 45-47, “a unique identification number is given to each of the mobile robots 10 as mobile robot identification information.”), and wherein the query includes the unique identification number (Figs. 2(a) and 2(b), Col. 3, lines 63-65, “the mobile robot 10 moves in such a manner that the robot sends always its own robot identification number by means of the luminous element 18”) of a robot configured to run the computer-accessible medium (Abstract, “The control unit prepares transmission information which includes mobile robot identification information unique to the mobile robot”).

Regarding claim 11, Asama teaches wherein the query includes (i) a unique identification number of the at least one first robot (Figs. 2(a) and 2(b), Col. 3, lines 63-65, “the mobile robot 10 moves in such a manner that the robot sends always its own robot identification number by means of the luminous element 18”), …, (iii) an angle (Col. 4 lines 45-51, “in response to an angle defined by a direction of the optical axis of the transmitting/receiving unit 24 and the advancing direction of a mobile robot, and the number thus determined will be referred to in the present specification as "direction ID".”; Col. 5 lines 1-5, “each of the mobile robots 10 moves always while sending its own robot ID as well as the direction ID and the speed ID and at the same time, while checking each robot ID as well as each direction ID and each speed ID of other mobile robots.”), … .
Asama does not specifically teach wherein the query includes (ii) the second distance and (iv) a query number. 
However, McLurkin teaches wherein the query includes (ii) the second distance ([0082], “the first robot 202 can determine … distance to the second robot 208… the robots 202, 208 can exchange ... distance information”) and (iv) a query number ([0086], “the data passed between devices (e.g., robots) includes information requiring retransmission of the data … The information can also include the hop count”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin, to include the distance and the query number in the query. This modification obviates the need to perform signal strength calculations and improves the accuracy of the information through the sharing of information, thus resulting in improved orientation information.  

Regarding claim 12, Asama does not specifically teach wherein the at least one first robot is configured to store an identity of the at least one second robot if the at least one first response is received. 
However, McLurkin teaches wherein the at least one first robot is configured to store an identity of the at least one second robot if the at least one first response is received ([0083], “the stored data includes information such as the identifier of the neighbor … a robot may be removed from a data structure if no data are received.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin, to store an identity of the second robot if a response is received. This modification allows the first robot to be informed of the identity information of the second robot when future communications between the first and second robots without having to repeatedly perform an identification process for the second robot. 

Regarding claim 22, Asama does not specifically teach wherein the transceiver is configured to broadcast the query using radio frequency (RF) communication. 
However, McLurkin teaches wherein the transceiver is configured to broadcast the query using radio frequency (RF) communication ([0017], “Using one or more of an optical transmitter, an audio transmitter, a radio frequency transmitter, a stigmergy transmitter, or a hardwire port, the second robot can send this data to the first robot. Reception is generally accomplished using one or more of an optical receiver, an audio receiver, a radio frequency receiver, or a hardwire port.”).

5.	Claims 2-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of of McLurkin and Lee, and in further view of Bonefas et al. (US 2012/0083982 A1), hereinafter Bonefas.
Regarding claim 2, Asama, McLurkin and Lee do not specifically teach the sensor arrangement is a Light Detection and Ranging (LiDAR) sensor arrangement. 
However, Bonefas teaches the sensor arrangement is a Light Detection and Ranging (LiDAR) sensor arrangement ([0079], “two dimensional/three dimensional light detection and ranging sensor 402”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin and Lee, to provide a Light Detection and Ranging (LiDAR) sensor arrangement, as taught by Bonefas, in order to detect and measure objects in the operating environment, e.g. obscurants and obstacles, as suggested by Bonefas. 

Regarding claims 3 and 15, Asama, McLurkin and Lee do not specifically teach the LiDAR sensor arrangement is a two-dimensional LiDAR sensor arrangement. 
However, Bonefas teaches the LiDAR sensor is a two-dimensional LiDAR sensor ([0079], “two dimensional/three dimensional light detection and ranging sensor 402”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachigns of Asama, in view of McLurkin and Lee, to provide a Light Detection and Ranging (LiDAR) sensor arrangement, as taught by Bonefas, in order to detect and measure objects in the operating environment, e.g. obscurants and obstacles, as suggested by Bonefas. 

6.	Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of McLurkin and Lee, and in further view of Yamamoto (JP 2006031570 A), hereinafter Yamamoto.  
Regarding claims 5 and 16, Asama, McLurkin and Lee do not specifically teach the distance is a Euclidean distance.
However, in the same field of endeavor, Yamamoto teaches a multi-robot system (Abstract, “a distributed cooperative system that works cooperatively in one environment in which a plurality of robots exist”) comprises a Euclidean distance ([0011], “The current position of the signed robot is acquired (step 225), and the distance from the current position of the work instructor is calculated…. the robot with the closest distance can be selected from them” – A Euclidean distance indicates a shortest distance between two points (See Wikipedia page for Euclidean distance)).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin and Lee, to include a Euclidean distance, i.e. a shortest distance, as taught by Yamamoto, since it is known that a shorter distance results in less time for performing a cooperative operation between the two robots. 

7.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of McLurkin and Lee, and in further view of Yamamoto. 
Regarding claim 7, Asama further teaches the at least one first response includes a first unique identification number for the at least one second robot (Col. 4, lines 9-11, “a different robot ID (the robot ID sent from the luminous element in a transmitting/receiving unit 24' of the mobile robot 10') is received”), … . 
Asama does not specifically teach the response includes a second unique identification number of the at least one first robot, a confirmation of the second distance, a replying query number and a robot state. 
However, in the same field of endeavor, McLurkin teaches a confirmation of the second distance ([0082], “the robots 202, 208 can exchange bearing and distance information, thereby obviating the need to perform signal strength calculations or improve the accuracy of the information through the sharing of information. This typically results in improved orientation information.”; [0083], “each robot periodically (e.g., asynchronously, using a cycle of four times per second) communicates with the other robots. The corresponding asynchronous signals are organized into packets of data that are continuously received. Robots receiving the incoming data packets typically sort the data into buffers so each robot is able to maintain one or more data structures that include information regarding its current neighbors. In one embodiment, the stored data includes information such as the identifier of the neighbor, the bearing to the neighbor, the distance to the neighbor, the task the neighbor is performing, and the progress of the task toward completion. In a related embodiment, a robot may be removed from a data structure if no data are received from it after a prescribed number of cycles.” – Examiner’s note: When a data structure (e.g. the distance to the neighbor) is removed if no data are received, this means that there is no confirmation to the second distance from the second robot. In other words, a response is expected from the second robot to the first robot. Therefore, the second robot transmitting data to periodically to the first robot regarding distance between the two robots indicates that there is a confirmation/update of the distance between the first and second robots.), a replying query number ([0086], “the data passed between devices (e.g., robots) includes information requiring retransmission of the data … The information can also include the hop count”) and a robot state ([0082], “the robots 202, 208 can exchange bearing … information”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin and Lee, to include a confirmation of the second distance, a replying query number and a robot state of the second robot in the response, as taught by McLurkin, in order to obviate the need to perform signal strength calculations or improve the accuracy of the information through the sharing of information, thus resulting in improved orientation information provided to the first robot, as stated by McLurkin in [0082].
Additionally, Asama, McLurkin and Lee do not specifically disclose the response includes a second unique identification number of the at least one first robot. 
However, Yamamoto teaches a second unique identification number of the at least one first robot ([0007], “The means for conversing with other robots is TCP / IP communication via the Internet 340 connected by the Internet service provider 330 (ISP)” – The Internet Protocol (IP) is used to relay datagram across network boundaries, which includes a source IP address and a destination IP address (See Wikipedia page for Internet Protocol). Therefore, when the second robot responds to the first robot, the transmission of data includes a source IP address (i.e. a unique identification number of the first robot) and a destination IP address (i.e. a unique identification number of the second robot).). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin and Lee, to include a second identification number of the first robot in the response, as taught by Yamamoto, in order to correctly identify the robot that the data is being transmitted to.

Regarding claim 8, Asama, Lee, and Yamamoto do not specifically teach the robot state includes at least one of idling, exploring, charging, servicing, foraging, low-battery, inactive, or excavating. 
However, McLurkin further teaches the robot state includes exploring ([0083], “the stored data includes information such as … the task the neighbor is performing” and [0118], “tasks such as data collection, mapping, and searching”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin, Lee, and Yamamoto, to determine the robot state as exploring in order to provide the first robot information of the second robot and to allow the first robot to plan a collision avoidance with the second robot when the first robot is informed of the activities of the second robot. 

8.	Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of McLurkin and Lee, and in further view of Eade et al. (US 2018/0285052 A1), hereinafter Eade. 
Regarding claims 13 and 19, Asama, McLurkin and Lee do not specifically teach the at least one first robot is further configured to: generate first map information; receive second map information obtained from the at least one second robot; and generate a combined map based on the first and second map information.
However, in the same field of endeavor, Eade teaches a multi-robot system ([0046], “first robot 30” and “second robot 34”) comprises a first robot 34 is configured to:
generate first map information ([0046], “local map data 36 stored in the second robot 34”); 
receive second map information obtained from a second robot 30 ([0046], “When the first robot 30 shares the hologram 50 and neighboring map data with the second robot 34, the second robot 34 receives the deserialized neighboring map data”); and
generate a combined map based on the first and second map information ([0046], “stitches the deserialized neighboring map data into the local map data 36 stored in the second robot 34 to create an integrated map data.”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin and Lee, to generate a combined map based on the first map information generated by the first robot and the second map information generated by the second robot, as taught by Eade, in order to allow the two robots to align movements with one another and to work together as autonomous systems in aligned coordinate space based on shared map data, thus helping to avoid collisions with one another and with obstacles within the environment and to perform operations that require the coordination and cooperation of multiple robots, as stated by Eade in [0046].

9.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of McLurkin and Lee, and in further view of Chung et al. (KR 2016/0021161 A), hereinafter Chung. 
Regarding claim 18, Asama, McLurkin and Lee do not specifically disclose the system is a decentralized multi- robot system (DMRS). However, in the same field of endeavor, Chung teaches a multi-robot system ([0001], “a path generation method for collision avoidance between a plurality of mobile robots”) is a decentralized multi-robot system (DMRS) ([0009], “the present invention has been made to solve the above problems, in generating a path of a plurality of mobile robot by applying a decentralized method”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin and Lee, to provide a decentralized multi-robot system, as taught by Chung, since Chung has stated that decentralized method requires low individual calculations in [0007].

10.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of McLurkin and Lee, and in further view of Dougherty et al. (US 2019/0072984 A1), hereinafter Dougherty.
Regarding claim 23, Asama, McLurkin and Lee do not specifically teach wherein the transceiver is configured to broadcast the query using long range radio frequency (RF) communication. 
However, in the same field of endeavor, Dougherty teaches wherein the transceiver is configured to broadcast the query using long range radio frequency (RF) communication ([0053], “The wireless communication device 300 may include an RF resource 308 that is coupled to at least one antenna 309 and configured to communicate control commands and other information to robotic vehicles as described … the RF resource 308 may implement separate transmit and receive functionalities, or may include a transceiver that combines transmitter and receiver functions.”; [0054], “the RF resource 308 may wirelessly communicate with a robotic vehicle via one or more wireless communication protocols, such as Wi-Fi Bluetooth, or other long-range or short-range RF communication.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, in view of McLurkin and Lee, to provide communications between robots using long range radio frequency (RF), as taught by Doughtery. This modification allows the robots to communicate wirelessly and remotely with the long range RF communication. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Park et al. (US 2012/0158176) – A swarm robot configured to collaborate with other swarm robots to remove a plurality of objects in a given sweeping area. 
	Skiba et al. (US 2017/0286916 A1) – A service robot configured to interact or with another robot or an agent (human or automated) to perform a customer service task. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664